Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RIDER ATTACHED TO AND FORMING PART OF LEASE DATED , 2008 BY AND BETWEEN GOODRICH EXECUTIVE L.L.C., AS LANDLORD AND TETRAGENEX PHARMACEUTICALS, INC., AS TENANT 37. This rider is hereby made part of the lease above described to which it is attached and in each instance in which the provisions, or any part thereof, of this rider shall contradict or be inconsistent with the provisions, or any part thereof, of said lease as constituted without this rider, the provisions of this rider shall prevail and govern and the contradicted or inconsistent provisions of said lease shall be deemed amended accordingly. 38. LIENS Tenant agrees to indemnify and save Landlord harmless from and against any and all bills for labor performed or equipment, fixtures and materials furnished to or for Tenant, and from and against any and all liens, bills or claims therefore or against the demised premises or the building of which it forms a part, and from and against all losses, damages, costs, expenses, suits and claims whatsoever in connection with the work performed by or for Tenant. The demised premises and the building shall at all times be free of liens for labor and materials supplied or claimed to have been supplied to or on behalf of Tenant, and no financing statements or other security instruments shall be filed against the demised premises or the building or the contents thereof. Tenant shall not directly or indirectly create or permit to be created or to remain, and shall discharge, any mortgage, lien, security interest, encumbrance or charge on, pledge of or conditional sale or other retention agreement with respect to the demised premises or any part thereof, any equipment, fixtures or materials therein, Tenants interest under this lease, or any fixed rent or other rent payable under this lease. Supplementing the provisions of Article 3 hereof, the parties agree that if any action, suit or proceeding be brought upon any lien of the nature described in Article 3 hereof, for the enforcement of foreclosure of the same, Tenant covenants and agrees, at its own cost and expense, to defend the Landlord herein and to pay any and all costs and damages, including Landlords attorneys fees, and satisfy and discharge any judgment entered therein. Further supplementing the provisions of Article 3 hereof, Tenant agrees to deliver to Landlord, not later than five (5) business days prior to the date contemplated for the commencement of any alteration, certificates of general liability, property damage and public liability insurance in form and content satisfactory to Landlord together with Workers Compensation Insurance certificate, all with evidence of payment of premium thereon and providing for at least (10) days prior written notice of cancellation of same to Landlord. 39. LATE CHARGE Whenever in this lease any sum, amount, item or charge, other than reserved rent, shall become due and payable by Tenant to Landlord, the same shall be deemed to be additional rent and the Landlord shall have the same rights and remedies for the nonpayment thereof as the Landlord would have for the nonpayment of the reserved or minimum rent herein stipulated and provided for to be paid by the Tenant. In the event that any payment to be made by Tenant shall become overdue for a period in excess of ten (10) days, a late charge of One Hundred Dollars ($100.00) may be charged by Landlord and shall be payable by Tenant on the 1st day of the month following Landlords demand therefor. The phrase rent as used in this lease shall mean the fixed or minimum rent reserved hereunder together with all other charges due from Tenant hereunder, which collectively constitute additional rent. 1 40. DEMAND FOR CERTIFIED CHECKS In the event Tenant shall furnish Landlord with four (4) insufficient funds checks during the period of this lease term, or each successive option period if applicable, Tenant will then be required to furnish Landlord with certified checks for all rent, additional rent, and arrears due and owing throughout the term of the lease and/or option period. Failure by Tenant to comply with this provision will constitute a default under the terms hereof. 41. HEATING, VENTILATION, AND AIR CONDITIONING (a) As long as Tenant is not in default under this lease, the Landlord, at its own cost and expense, shall, through the central air conditioning, heating and ventilation system of the building, furnish and distribute in the demised premises, ventilation and/or conditioned air (which term includes heating from October 1st through April 30th, as well as air cooling from May 1st to September 30th) on business days (Monday through Friday, holidays excepted) from 8:30 A.M. to 5:30 P.M. prevailing time, and on Saturdays from 8:30 A.M. to 2:00 P.M. when in Landlords reasonable judgment the same is required for comfortable occupancy of the demised premises. Tenant shall keep and cause to be kept closed the doors (when not in use) and all of the windows in the demised premises whenever the air conditioning system is in operation, and to lower and close the blinds when reasonably necessary because of the suns position. Tenant agrees to cooperate fully with Landlord at all times and to abide by all rules, regulations and requirements which Landlord reasonably may prescribe for the proper functioning and protection of the HVAC system. (b) Landlord shall have free and unrestricted access to all HVAC equipment. Landlord reserves the right to interrupt, curtail, stop or suspend any of the services herein referred when necessary because of accident, repairs, alterations or improvements, which in the judgment of Landlord are desirable or necessary, or to comply with government restrictions in the use of materials or in the use of the HVAC system or because of strikes or other cause or causes beyond the reasonable control of the Landlord, whether such other cause or causes are similar or dissimilar to those hereinabove mentioned, and no diminution or abatement of rent or other compensation shall or will be claimed by the Tenant nor shall this lease or any of the obligations of the Tenant be affected or reduced by reason of the interruptions, curtailment or suspension of HVAC services, provided that if resumption is, or becomes, within Landlords reasonable control, Landlord shall use all diligent and reasonable efforts to cause such resumption. If Tenant shall require any heating, ventilation or air conditioning service after the standard hours, Tenant shall request such service at least twenty-four (24) hours prior to the time Tenant desires said overtime services.
